EXHIBIT 99.1 FOR IMMEDIATE RELEASE Concurrent Reports Fiscal 2010 Third Quarter Results ATLANTA, Georgia, April 27, 2010 – Concurrent (Nasdaq: CCUR), a worldwide leader in video and media data and advertising solutions, today announced results for its fiscal year 2010 third quarter and nine months ended March 31, 2010. Company-wide revenue for the third quarter of fiscal year 2010 was approximately $14.6 million, compared to $19.2 million in the prior year’s third quarter.Gross margins for the third quarter of fiscal year 2010 were 55.5%, compared to 57.0% in the prior year’s third quarter.Operating expenses were $9.0 million in the third quarter of fiscal year 2010, compared to $27.0 million, including a $17.1 million impairment charge, in the prior year’s third quarter.The Company generated a net loss of $974,000, or $0.12 per diluted share, in the third quarter of fiscal year 2010, compared to a net loss of $15.3 million, or $1.85 per diluted share, including the impact of the prior year $17.1 million impairment charge and related tax effect, in the same quarter of the prior fiscal year. Revenue was approximately $42.3 million in the first nine months of fiscal year 2010, compared to $55.7 million in the first nine months of fiscal 2009.Consolidated gross margins were 59.4%, compared to 57.2% in the first nine months of fiscal 2009.The Company had operating expenses of $27.0 million and an operating loss of $1.9 million in first nine months of fiscal year 2010, compared to operating expenses of $46.5 million and an operating loss of $14.6 million, including a $17.1 million impairment charge, in the first nine months of fiscal 2009. The Company generated approximately $2.4 million of cash from operating activities during the first nine months of fiscal year 2010, compared to using $1.3 million of cash from operating activities during the same period in the prior year.The Company’s cash balance as of March 31, 2010 was approximately $29.0 million. -1- “Our revenue for the quarter was down slightly from the prior quarter due to the timing of orders,” commented Dan Mondor, Concurrent president and chief executive officer.“We reiterate our prior guidance that our revenue for the second half of our fiscal year will exceed our revenue for the first half of the fiscal year.We are seeing traction with our new three-screen offerings as shown by the execution of another multi-year contract with a North American MSO to deliver media data and advertising solutions as a managed service, consistent with the objectives of our long term strategy.” Conference Call Information Concurrent will hold a conference call to discuss third quarter results today, Tuesday, April 27, 2010, at 4:30 p.m. ET, which will be broadcast live at www.ccur.com, under the Investor Relations page.The call can be accessed live by dialing 1-800-841-9385 and entering pass code 100427.A webcast of the live call as well as a replay will also be available at www.ccur.com. Use of Non-GAAP Financial Information To help our readers understand our past financial performance and our future results, we supplement the financial results that we provide in accordance with generally accepted accounting principles, or GAAP, with non-GAAP financial measures. Specifically, in this press release, we present adjusted net income, adjusted operating expenses and adjusted operating income.These non-GAAP financial measures exclude the impact of $17.1 million of non-cash impairment charges and adjusted net income also excludes the related income tax benefit of $430,000.These non-GAAP financial measures are among the primary factors management used in assessing the Company’s results for the three and nine months ended March 31, 2009 and for planning and forecasting future periods.We believe the non-GAAP disclosures provide better comparability of our operating results over the relevant periods. The method we use to produce these non-GAAP financial measures is not computed according to GAAP and may differ from the methods used by other companies. Our non-GAAP financial measures are not meant to be considered in isolation or as a substitute for comparable GAAP measures and should be read only in conjunction with our consolidated financial statements prepared in accordance with GAAP. Our management uses our supplemental non-GAAP financial measures internally to understand, manage and evaluate our business and make operating decisions. Investors are encouraged to review the reconciliation of our non-GAAP financial measures to the comparable GAAP results, which is attached to this press release and which can be found, along with other financial information, on the investor relations’ page of our Web site at: www.ccur.com -2- About Concurrent Concurrent (Nasdaq: CCUR) is a global leader in innovative solutions that enable the seamless delivery, management and monetization of video on any screen.Built on a solid foundation of video firsts and Emmy® Award winning technology, Concurrent’s screen-independent video delivery solutions create a truly holistic, 360-degree view of the consumer video experience.Concurrent provides customers in the cable, telco, wireless, Web, advertising and content development industries with new revenue opportunities by harnessing the full potential of video.Concurrent’s video solutions are built upon a rich heritage of high-performance, real-time technology which also powers solutions for the defense, aerospace, automotive and financial industries.Concurrent is a global company with offices in North America, Europe and Asia.For more information, please visit www.ccur.com. For more information, contact: Concurrent Investor Relations Kirk Somers investor.relations@ccur.com Certain statements made or incorporated by reference in this release may constitute “forward-looking statements” within the meaning of the federal securities laws.Statements regarding future events and developments and our future performance, as well as our expectations, beliefs, plans, estimates, or projections relating to the future, are forward-looking statements within the meaning of these laws.Examples of our forward-looking statements in this release include anticipated revenue in the second half of fiscal year 2010.All forward-looking statements are subject to certain risks and uncertainties that could cause actual events to differ materially from those projected. The risks and uncertainties which could affect our financial condition or results of operations include, without limitation: delays or cancellations of customer orders; changes in product demand; economic conditions; our ability to satisfy the financial covenants in the credit agreement; various inventory risks due to changes in market conditions; uncertainties relating to the development and ownership of intellectual property; uncertainties relating to our ability and the ability of other companies to enforce their intellectual property rights; the pricing and availability of equipment, materials and inventories; the concentration of our customers; failure to effectively manage change; delays in testing and introductions of new products;rapid technology changes; system errors or failures; reliance on a limited number of suppliers and failure of components provided by those suppliers; uncertainties associated with international business activities, including foreign regulations, trade controls, taxes, and currency fluctuations; the impact ofcompetition on the pricing of video products; failure to effectively service the installed base; the entry of new well-capitalized competitors into our markets; the success of new video solutions and real-time products; the success of our relationships with technology and channel partners; capital spending patterns by a limited customer base; the current negative macro-economic environment; privacy concerns over data collection; and the availability of debt or equity financing to support our liquidity needs. -3- Other important risk factors are discussed in our Form 10-K filed with the Securities and Exchange Commission (the SEC) on August 28, 2009, and may be discussed in subsequent filings with the SEC. The risk factors discussed in the Form 10-K under the heading “Risk Factors” are specifically incorporated by reference in this press release.Our forward-looking statements are based on current expectations and speak only as of the date of such statements. We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information, or otherwise. Concurrent Computer Corporation and its logo are registered trademarks of Concurrent. All other Concurrent product names are trademarks of Concurrent while all other product names are trademarks or registered trademarks of their respective owners.Linux® is used pursuant to a sublicense from the Linux Mark Institute. -4- Concurrent Computer Corporation Condensed Consolidated Statements of Operations (Unaudited) (In Thousands Except Per Share Data) Three Months Ended March 31, Nine Months Ended March 31, Revenues: Product $ Service Total revenues Cost of sales: Product Service Total cost of sales Gross margin Operating expenses: Sales and marketing Research and development General and administrative Impairment of goodwill and trademark - - Total operating expenses Operating loss ) Other expense, net ) Loss before income taxes ) Income tax benefit ) Net loss $ ) $ ) $ ) $ ) Basic net loss per share $ ) $ ) $ ) $ ) Diluted net loss per share $ ) $ ) $ ) $ ) Basic weighted average shares outstanding Diluted weighted average shares outstanding -5- Concurrent Computer Corporation Condensed Consolidated Statements of Operations (Unaudited) (In Thousands Except Per Share Data) Three Months Ended March 31, December 31, Revenues: Product $ $ Service Total revenues Cost of sales: Product Service Total cost of sales Gross margin Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating (loss) income ) Other expense, net ) ) (Loss) income before income taxes ) (Benefit) provision for income taxes ) 16 Net (loss) income $ ) $
